NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GARLAND A. JONES,                               No.    17-17060

                Plaintiff-Appellant,            D.C. No. 1:15-cv-01037-MJS

 v.
                                                MEMORANDUM*
TOLSON; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Michael J. Seng, Magistrate Judge, Presiding

                           Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Garland A. Jones, a California state prisoner, appeals pro se from the

magistrate judge’s order denying his motion for relief from judgment. We dismiss

this appeal for lack jurisdiction because Jones failed to appeal timely from the

magistrate judge’s order denying his motion for relief from judgment. See Fed. R.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
App. P. 4(a)(1)(A); Bowles v. Russell, 551 U.S. 205, 209 (2007) (timely notice of

appeal is mandatory and jurisdictional); see also Fed. R. App. P. 4(c)(1) (inmate’s

notice of appeal is deemed filed when deposited in the institution’s internal mail

system if accompanied by supporting declaration or evidence); Houston v. Lack,

487 U.S. 266, 273 (1988) (pro se prisoner’s notice of appeal is deemed filed when

delivered to the prison authorities for forwarding to the court).

      DISMISSED.




                                          2                                   17-17060